Title: From Benjamin Franklin to William Johnston, 16 October 1755
From: Franklin, Benjamin
To: Johnston, William


Sir
Philada. Oct. 16. 1755
I have settled Col. Hunter’s Account and find a Ballance in my Hands of £835 0s. 3½d. Pensilvania Currency, which shall be paid to your Orders, if you find it necessary to draw on me.
I enclose you a Copy of a Letter I have just received from General Shirley, with a Copy of his Warrant to you for the Payment of such Sums to me as the Waggon Affair may require. Col. Hunter is expected here in a few Days, I suppose in his Way to meet you at New York according to his Appointment. This will delay my Journey down till he comes, as I want to see him, and fear I might miss him on the Way, not knowing on which Side of the Bay he purposes to travel. I hope when you meet, some Method will be found of transferring the Cash for Payment of these poor People, without much Trouble or Risque to him or you. I am, with much Respect, Sir, Your most humble Servant
B Franklin
Mr. Johnston
